The plaintiff in error was indicted in the Circuit Court of Hernando County under an indictment in two counts. At the trial the State elected to stand on the first count of the indictment. That count of the indictment appears to have been drawn under the provisions of section 5143 R. G. S., 7244 C. G. L.
The evidence fails to establish the essential element of an offense under this statute, to-wit: that the defendant was a bailee for hire. Therefore, the judgment must be reversed on authority of Tounsend v. State, 63 Fla. 46, 57 So. 611. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., concurs in the result.